Dissenting Opinion by
Wright, J.:
These claimants became unemployed on September 25, 1964, as the result of a strike at the employer’s plant. The labor dispute which resulted in the strike was not settled until November 9, 1964. Because of a tentative local agreement, it was possible for the employer to undertake the resumption of partial production on October 24, 1964. Claimants were among a group of employes recalled on that date. On October 28, 1964, at the demand of the Union, the employer was *228required to replaee these claimants with men who had more seniority. However, the strike was still the basic cause of claimants’ unemployment from October 28, 1964 until November 9, 1964, the period which this appeal concerns. In refusing to allow benefits the Beferee aptly stated: “The proximate cause of their unemployment did not change since it was at their union’s insistence that they be replaced”. It is my view that the Board of Beview erred in reversing the decision of the Beferee.
The allowance of benefits in the instant ease is directly contrary to two decisions of this court which are conveniently overlooked by the Board of Beview, and are not mentioned in the majority opinion. In Chappelow Unemployment Compensation Case, 176 Pa. Superior Ct. 162, 106 A. 2d 672, a strike terminated on June 5, 1952, but the employer did not resume full operations until July 1, 1952. There were two groups of claimants. One group was comprised of employes who had been recalled on June 9, 1952, worked for a short period, and were then replaced at the Union’s demand by employes with greater seniority. We denied benefits to both groups without drawing any distinction between them. A similar factual situation was presented in Simms Unemployment Compensation Case, 206 Pa. Superior Ct. 753, 213 A. 2d 645. The Board of Review denied benefits to all employes, including a group which had been recalled and replaced. The Board’s decision was affirmed by a divided court, and allocatur was refused at 207 Pa. Superior Ct. liii. The Ohappelow and Simms cases control the instant appeal and mandate reversal of the Board’s decision.
The majority opinion places reliance on Cianfeliee Unemployment Compensation Case, 396 Pa. 545, 153 A. 2d 906. However, as we pointed out in McGowan Unemployment Compensation Case, 208 Pa. Superior Ct. 280, 224 A. 2d 647, the Cianfeliee case was distin*229guished and its impact restricted in Lybarger Unemployment Compensation Case, 418 Pa. 471, 211 A. 2d 463. Indeed, in his dissenting opinion in Lybarger, Mr. Justice Cohen took the position that the majority had, sub silentio, reversed the rule of the Cianfelice case. Speaking for the majority in Lybarger, Mr. Justice Roberts expressly stated that the language in the Cianfelice decision was limited to its facts. It is clearly not authority for the allowance of benefits in the case at bar, which presents an entirely different factual situation.
To summarize, the labor dispute which caused the work stoppage continued through November 9, 1964. However, one hundred ninety-nine jobs became available on October 24, 1964, and claimants were recalled on that date. Pour days later, upon demand of the Union, claimants were replaced in their jobs by employes with more seniority. The replaced employes then reverted to their prior disqualification status. The controlling factor is not the identity of the persons who worked or did not work, but rather the unavailability of jobs due to the strike. The Union which demanded claimants’ replacement was acting as the bargaining representative of all of the employes, including the claimants. Actions of the Union affecting employment must be taken into account as part of the factual matrix and cannot be ignored. If claimants had not been replaced, the employes who replaced them would concededly not have been entitled to benefits. Claimants should not be in a better position. It was still the same lack of work for the same reason.
Ervin, P. J., joins in this dissenting opinion.